862 F.2d 321
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ARCTIC CORNER, INC., Appellant,v.The UNITED STATES, Appellee.
No. 88-1309.
United States Court of Appeals, Federal Circuit.
Oct. 18, 1988.

Before MARKEY, Chief Judge, RICH and EDWARD S. SMITH, Circuit Judges.
MARKEY, Chief Judge.

DECISION

1
The decision of the Armed Services Board of Contract Appeals (board), No. 29405, sustaining the default termination of Arctic Corner, Inc.  (Arctic) for failing to make progress consistent with the completion date of the contract, is affirmed.

OPINION

2
After careful consideration of each of Arctic's arguments and the record, we find no basis for reversing the board's decision sustaining Arctic's default termination.   See Erickson Air Crane Co. v. United States, 731 F.2d 810, 814 (Fed.Cir.1984) ("we will not alter a board's finding if substantial evidence supports it").  Arctic's contrary evidence falls far short of establishing the lack of substantial evidence.   See United States v. General Electric Corp., 727 F.2d 1567, 1572 (Fed.Cir.1984) (substantial evidence is "such relevant evidence as a reasonable mind might accept as adequate to support a conclusion").


3
Finally, Arctic's assertions about the relevance of "follow-on" documents fail to establish that the board abused its discretion in excluding that evidence.  Thus the remand Arctic requests is unwarranted.